EXHIBIT 99.1 Cleco Corporation EEI Annual Finance Committee Meeting November 6, 2007 StraightForward 2 Forward-Looking Statements This presentation contains forward-looking statementsabout future results and circumstances with respect to whichthere are many risks and uncertainties. Although thecompany believes that expectations reflected in suchforward-looking statements are based on reasonableassumptions, we can give no assurances that theseexpectations will prove to be correct or that other benefitsanticipated in the forward-looking statements will be achieved.For a discussion of risk factors and other factors that maycause the company’s actual results to differ materially fromthose contemplated in its forward-looking statements, pleaserefer to the company’s filings with the SEC. 3 Top Value Drivers § Rodemacher construction § Rate Case § Generation RFP § Other utility opportunities § Dividend consideration § Acadia opportunities 4 268,000ElectricCustomers Regulated Unregulated Sound Business Strategy § Focused on our stable regulatedutility ® Investments in infrastructure ® Constructive regulatoryenvironment § Two Primary Subsidiaries ® Cleco Power - Regulated ® Cleco Midstream - Unregulated § Conservative risk profile 5 § 600 MW solid-fuel unit § Fuel source optionality, with petroleum cokeconsidered primary source § Estimated completion in the fourth quarter of2009 § CFB (circulating fluidized bed boiler)technology - “clean coal” Overview Rodemacher Site Rodemacher 3 - Key ValueDriver § $1 billion rate baseinvestment § $552 million expendituresto date (includes AFUDC) § 18 of 42 months ofconstruction complete ® Major equipment on-site 6 Purchased Power Natural Gas & Oil Coal & Lignite Natural Gas & Oil Purchased Power11% Coal, Lignite, &Petcoke 36% 23% 41% 40% 49% 1Based on Cleco management estimates of 2010 peak demand at approximately 1.5% annual demand growth. Includes 600 MW of incremental capacity from Rodemacher Unit 3. Rodemacher 3 - Solid FuelImproves Competitive Position 7 Rodemacher 3 - Risks? § Regulatory ® CCN (Certification of Convenience & Necessity) process found RPS-3 project prudent ® LPSC approved: • Rate plan extends from October 2006 through 4Q 2009 (RPS-3 COD) • Cash collection equivalent to approximately 75% of AFUDC • Storm cost recovery • Storm reserve • Securitization § Financing ® Stock Issuance August 2006: $158 million ® Storm cost recovery ® Cash collection on AFUDC ® Solid - waste disposal bonds ® Cash from resolution of Calpine bankruptcy § Construction ® Fixed price EPC ® Performance bonds and LOC ® Major equipment on site § Environmental ® “Clean Coal” technology ® Petcoke as primary fuel source ® Capability to burn renewables 8 Rodemacher 3 - Key Value Driver § Additional earnings opportunity 2010 and beyond ® Key assumptions: • Additional rate base of $1 billion • Allowed ROE of 11.25% • Equity component of 50% • Shares outstanding of 60 million ® $1 billion x 50% x 11.25% $56 million ÷ 60 million $0.94 9 SAIDI General Rate Case - Value Driver # 2 § Last rate increase 1985 § Earnings growth potential ® Key assumptions: • Rate base prior to RPS-3 of about $1billion • Allowed ROE of 11.25% • Earned ROE of 9% • Equity component of 50% • Shares outstanding of 60 million ® $1 billion x 50% x (11.25%-9%) $11 million ÷ 60 million $0.19 § Customer satisfaction at least 10% higherthan Louisiana average over past 3 years § Consistently surpass LPSC reliability goals 10 350 650 350 650 Long-term RFP - Value Driver # 3 350 650 11 Dates as of 10/12/07 - subject to change RFP Timeline 2007 § Oct 3 - Final version of 2007 Long-Term RFP issued § Dec 7 - Indicative proposals due § Dec 10 - Bid screening and analysis period begins 2008 § Apr 15 - Short-listed bidders notified § May 9 - Binding proposals due § Aug 11 - Winning bidders notified § Oct 23 - File certificate application(s) with LPSC § Potential capital investment opportunities (depending on the outcome of theRFP process) 12 Renewables § Biomass ® Fuel diversity strategy (RPS-3) § Geothermal - viability study inprogress § Expensive technology ® Legislation/mandatesneeded Other Potential OpportunitiesValue Driver # 4 Transmission § No RTO § Regional constraints § LPSC / SPP agreement onneed and recovery necessary 13 Acadia Opportunities - Value Driver # 5 § Resolved Calpine’s bankruptcy ® Gain of $72.2 million ® After-tax cash of $126 million § Market value of $326/kw ® At date of auction - July 30, 2007 ® Cleco 50% interest valued at $189 million § New partner supports more aggressivemarketing 14 Dividend Yield 1 Dividend Yield as of October 18, 2007 2 Source: Regulatory Research Associates, April 2007 Utility Focus Attractive Total Return ProfileDividend Review in 2010 - Value Driver # 6 § Current dividend yield of 3.5% reflecting annualdividend of $0.90/share1 § Stable and predictable cash flows from regulatedoperations underpin Cleco’s ability to pay aconsistent dividend § Last increase in 2002, currently at a 66% payout- Board will likely review once Rodemacher 3 iscommercial in late 2009 § Five-year average return on common equity -11.5% ® Top half of 52-company peer group2 § Five-year average return on total capital - 5.0% ® Top quarter of 52-company group2 15 Summary of Key Value Drivers § RPS3 will essentially double rate base increasing earnings powerbeginning 2010 § Utility base business has opportunity to increase ROE in 2010 § Long-term RFP may yield capital investment opportunities § Future generation & transmission opportunities are possible § Dividend growth possible § Acadia value overlooked in P/E multiple 16 2010 $35.63 2008 $30.53 Discount 2 years at8% Sum of the Parts: 2010 § Cleco Power: $1.88 x 16 $30.08 Assumptions ® Rate Base of $2 billion ® ROE 11.25% ® 50% equity ® 60 million shares ® P/E multiple 16 § Evangeline: $0.15 x 16 $2.40 Assumptions ® Continued performance of tolling agreement by counterparty ® P/E multiple 16 § Acadia: $3.15 Assumption ® Value based on King Street bid of $189 million
